Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 04/08/2020.
Claims 1-15 are submitted for examination.
Claims 1-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on April 08, 2020 claims priority of application 16/044,129 filed on July 24, 2018.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 08 April 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Jesus Arriola Suson (US PGPUB. # US 2020/0274714, hereinafter “Suson”), and further in view of Wright et al. (US PGPUB. # US 2019/0052454, hereinafter “Wright”).

Regarding Claim 1, Suson teaches,
A computer-automated method for securing unidirectional communication within a network, the method comprising: 
receiving, in an orchestrated manner, at least one portion of a message at a first receiving node (Fig. 3 (306), ¶80, “publicly distributed record keeping system 120 to receive and subsequently publish to the chain of data located thereon the uniquely encrypted message 108-e (steps 306, 308)”, Fig. 7(122, 108-e), ¶127-¶131, “the uniquely encrypted messages 108-e, which are individually and may be uniquely associated with the blocks 700, can be freely transmitted from any one of the nodes 122 to another one of the nodes 122, from any one of the nodes 122 to any two or more of the nodes 122”, ¶139, “receiving the uniquely encrypted messages 108-e from or sending the uniquely encrypted messages 108-e to one of the nodes 122 or a plurality of the nodes 122 may be performed using the Blockchain which characterizes the public record keeping system 120”, i.e. a message is received at first node 122); 
assembling the received at least one portion of the message into a first combined message at the first receiving node (Fig. 9 (902), ¶143, “gathering information, which may be publicly available information, associated with the uniquely encrypted message 108-e (step 902)”, i.e. message is assembled by combining the information); 
receiving, in an orchestrated manner, the at least one portion of the message at a second receiving node (Fig. 3 (306), ¶80, “publicly distributed record keeping system 120 to receive and subsequently publish to the chain of data located thereon the uniquely encrypted message 108-e (steps 306, 308)”, Fig. 7(122, 108-e), ¶127-¶131, “the uniquely encrypted messages 108-e, which are individually and may be uniquely associated with the blocks 700, can be freely transmitted from any one of the nodes 122 to another one of the nodes 122, from any one of the nodes 122 to any two or more of the nodes 122”, ¶139, “receiving the uniquely encrypted messages 108-e from or sending the uniquely encrypted messages 108-e to one of the nodes 122 or a plurality of the nodes 122 may be performed using the Blockchain which characterizes the public record keeping system 120”, i.e. a message is received at second node 122. Examiner submits that there are multiple nodes and message 108-e is transmitted to multiple nodes); 
assembling the received at least one portion of the message into a second combined message at the second receiving node (Fig. 9 (902), ¶143, “gathering information, which may be publicly available information, associated with the uniquely encrypted message 108-e (step 902)”, i.e. message is assembled by combining the information); 
Suson does not teach explicitly,
executing the first combined message at the first receiving node;
executing the second combined message at the second receiving node;
authenticating, at the second receiving node, the executing of the first combined message by the first receiving node; and 
authenticating, at the first receiving node, the executing of the second combined message by the second receiving node.
However, Wright teaches,
executing the first combined message at the first receiving node (Fig. 16(374), “Validate signature on the second signed message (SM2) with the determined second node second public key (P2S)”, i.e. First combined message is executed for a validation);
executing the second combined message at the second receiving node Fig. 16(450), ¶260, “The method 400 also includes the step of validating 450 the first signed message (SM1) with the first node second public key (P2C)”, i.e. second combined message is executed for a validation);
authenticating, at the second receiving node, the executing of the first combined message by the first receiving node (Fig. 16(460, ¶260, “authenticating 460 the first node 3 based on the result of validating the first signed message (SM1)”, i.e. a message is authenticated at second node); and 
authenticating, at the first receiving node, the executing of the second combined message by the second receiving node (Fig. 16(376), “Authenticate the second node based on the result of validating the second signed message (SM2)”, i.e. a message is authenticated at first node).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Wright with the invention of Suson.
Suson teaches, receiving a message at a first node and a second node. Wright teaches authenticating message at each node where the messages were combined by the other node. Therefore, it would have been obvious to have authenticating message at each node where the messages were combined by the other node of Wright with receiving a message at a first node and a second node of Suson to ensure confidentiality and integrity of the message. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 2 rejection of Claim 1 is included and for the same motivation Suson does not teach explicitly,
The method of claim 1, comprising: generating, by the first receiving node, a first authentication report based on the authentication of the executing of the second combined message by the second receiving node.
However, Wright teaches,
The method of claim 1, comprising: generating, by the first receiving node, a first authentication report based on the authentication of the executing of the second combined message by the second receiving node (Fig. 16(376), “Authenticate the second node based on the result of validating the second signed message (SM2)”, i.e. Examiner submits that first receiving node authenticate the message indicates that an authentication report is generated).


Regarding Claim 3 rejection of Claim 1 is included and for the same motivation Suson does not teach explicitly,
The method of claim 1, comprising: generating, by the second receiving node, a second authentication report based on the authentication of the executing of the first combined message by the first receiving node.
However, Wright teaches,
The method of claim 1, comprising: generating, by the second receiving node, a second authentication report based on the authentication of the executing of the first combined message by the first receiving node (Fig. 16(376), “Authenticate the first node based on the result of validating the second signed message (SM2)”, i.e. i.e. Examiner submits that second receiving node authenticate the message indicates that an authentication report is generated).

Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Suson teaches,
The method of claim 1, wherein the steps of authenticating the executing of the first combined message and the second combined message comprises: confirming an identify of messages at the receiving nodes (Fig. 8(810), ¶142, “the verification process may advance to the step of providing an indication of authenticity of the original entity 108 (step 810)”, i.e. an identity of message is confirmed).

Regarding Claim 14, rejection of Claim 1 is included and for the same motivation Suson teaches,
The method of claim 1, wherein receiving the at least one portion of the message at the second receiving node comprises: receiving a first portion of the message from a first top level backbone server. (¶57, “The server computer system 104 may be further arranged and/or configured to: (iv) encrypt the electronic record 112 of the original entity 108 using a public key 116 associated with the publisher computer 102 and a digital signature including a private key 118 associated with the publisher computer 102 to generate a uniquely encrypted message or "UEM" 108-e carrying the associated set of unique identifiers 108-c and at least one physical indicia identifier 108-a”, i.e. one portion of a message is received from a first top level backbone server).

Regarding Claim 15 rejection of Claim 14 is included and for the same motivation Suson teaches, and Wright does not teach explicitly,
The method of claim 14, comprising: receiving a second portion of the message from a second top level backbone server. (¶57, “The server computer system 104 may be further arranged and/or configured to: (iv) encrypt the electronic record 112 of the original entity 108 using a public key 116 associated with the publisher computer 102 and a digital signature including a private key 118 associated with the publisher computer 102 to generate a uniquely encrypted message or "UEM" 108-e carrying the associated set of unique identifiers 108-c and at least one physical indicia identifier 108-a”, i.e. second portion of a message is received from a second top level backbone server).




Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Jesus Arriola Suson (US PGPUB. # US 2020/0274714, hereinafter “Suson”), and further in view of Wright et al. (US PGPUB. # US 2019/0052454, hereinafter “Wright”), and further in view of Konstantinos Chalkias (US PGPUB. # US 2019/0319798, hereinafter “Chalkias”).
Regarding Claim 5, rejection of Claim 1 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 1, wherein receiving at least one portion of a message at the first receiving node comprises: receiving a first portion of the message from a first top level backbone server.
However, Chalkias teaches,
The method of claim 1, wherein receiving at least one portion of a message at the first receiving node comprises: receiving a first portion of the message from a first top level backbone server. (Fig. 2, ¶66, “To generate a second signature for a second message, the signer first generates a second Many Merkle tree with nodes 206-208”, ¶82, “The computing systems (e.g., network nodes or collections of network nodes) on which the BPQS system may be implemented may include a central processing unit”, “The computing systems may include desktop computers, laptops, tablets, e-readers, personal digital assistants, smartphones, gaming devices, servers, and so on”, i.e. first portion of a message is received from a first top level server).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Chalkias with the invention of Suson in view of Wright.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 6 rejection of Claim 5 is included and for the same motivation Suson teaches,
The method of claim 5, comprising: receiving a second portion of the message from a second top level backbone server. (¶57, “The server computer system 104 may be further arranged and/or configured to: (iv) encrypt the electronic record 112 of the original entity 108 using a public key 116 associated with the publisher computer 102 and a digital signature including a private key 118 associated with the publisher computer 102 to generate a uniquely encrypted message or "UEM" 108-e carrying the associated set of unique identifiers 108-c and at least one physical indicia identifier 108-a”, i.e. second portion of a message is received from a second top level backbone server).

Regarding Claim 7 rejection of Claim 6 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 6, wherein the second portion of the message includes the first portion of the message and a top level key.
However, Chalkias teaches,
The method of claim 6, wherein the second portion of the message includes the first portion of the message and a top level key. (Fig. 2, ¶66, “The signer then generates a hash of the second fallback OTS public key (h(FB[2].pub)) as the value of node 207 and a hash of the second OTS public key (h(OTS[2].pub)) as the value of node 208. The signer then generates a hash of the concatenation of the values of nodes 207 and 208 (h(h(FB[2].pub]).parallel.h(OTS[2].pub))) as the value of node 206 (root[1]”, ¶67, i.e. first portion of message and top level key are included in the message).

Regarding Claim 8 rejection of Claim 7 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 7, wherein the top level key is parameter that determines a functional output of a cryptographic algorithm.
However, Chalkias teaches,
The method of claim 7, wherein the top level key is parameter that determines a functional output of a cryptographic algorithm. (¶67, “the signer generates a second Many signature that includes an OTS signature and Many metadata. To generate the OTS signature, the signer signs a hash of the second message with OTS[2].priv as the private key to create a second OTS signature. The signer then generates Many metadata that includes the signature number (smd.k), the value of node 207 (smd.h(FB[2].pub)), a Root OTS signature (smd.Rootsig[1]) for the value of node 206 (root[1]), and the value of node 203 (h(OTS[1].pub))”, i.e. Examiner submits that the metadata are considered as the parameter to determine a functional output of an algorithm).

Regarding Claim 9 rejection of Claim 8 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 8, wherein the top level key includes at least one of a cryptographic nonce, hashing information, time stamp information, and payload information.
However, Chalkias teaches,
The method of claim 8, wherein the top level key includes at least one of a cryptographic nonce, hashing information, time stamp information, and payload information. (¶67, “The Many metadata in general includes the key number, a hash of the fallback OTS public key for the key number, Root OTS signatures for the values that are a hash of the concatenation of a hash of the fallback OTS public key and a hash of the OTS public key for each lower key number (e.g., representing already used fallback OTS keys), and a hash of the OTS public key for each lower level key numbers (e.g., representing already used OTS key pairs)”, i.e. includes hashing information).

Regarding Claim 10 rejection of Claim 9 is included and for the same motivation Suson teaches, 
The method of claim 9, wherein the payload information is encrypted. (Fig. 1(108-e), ¶57, “The server computer system 104 may be further arranged and/or configured to: (iv) encrypt the electronic record 112 of the original entity 108 using a public key 116 associated with the publisher computer 102 and a digital signature including a private key 118 associated with the publisher computer 102 to generate a uniquely encrypted message or "UEM" 108-e carrying the associated set of unique identifiers 108-c and at least one physical indicia identifier 108-a;”, i.e. payload is encrypted).

Regarding Claim 11 rejection of Claim 9 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 9, wherein the payload information includes at least one of: one or more receipt addresses, a next top level nonce for a lower level, a command structure header for a top level, a top level issued command or direction to follow a lower level command or truncated message repackaging instruction, and a software defined command truncation.
However, Chalkias teaches,
The method of claim 9, wherein the payload information includes at least one of: one or more receipt addresses, a next top level nonce for a lower level, a command structure header for a top level, a top level issued command or direction to follow a lower level command or truncated message repackaging instruction, and a software defined command truncation. (¶102, “a nonce is identified that results in the hash of the combination of the content and the nonce having the specified characteristic”, Fig. 19, ¶106, “In block 1901, the component invokes a find nonce component passing an indication of the message and the pattern to identify a nonce in which a hash of the combination of the message and the nonce has the pattern”, i.e. a nonce is included in the payload). 

Regarding Claim 12 rejection of Claim 9 is included and for the same motivation combination of Suson and Wright does not teach explicitly,
The method of claim 9, wherein the cryptographic nonce is a value that is used once.
However, Chalkias teaches,
The method of claim 9, wherein the cryptographic nonce is a value that is used once. (¶102, “To identify the nonce, the signer may repeatedly generate different nonces (e.g., by incrementing the prior nonce) and checking whether the hash of the combination of the content and the new nonce has the specified characteristic until the nonce is identified”, Fig. 20, ¶107, i.e. nonce is used once).

Regarding Claim 13 rejection of Claim 9 is included and for the same motivation Suson teaches,
The method of claim 9, wherein the cryptographic nonce is a random or pseudo-random number that can be issued in an authentication protocol to ensure that old communications cannot be reused in replay attacks. (¶101, “the entity 108 may be a physical, tangible document 108 on which the set of unique identifiers or "OVNUMBER" 108-c, which may be produced by the server computer system 104 in a random manner, can be made to appear by any of the herein disclosed means and/or computer related procedures”, ¶102). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Lee et al. (US PGPUB. # US 2020/0366479) discloses, a technology that performs encrypted communication via a network or a bus, and a communication method using a security key between nodes connected via a network or a bus includes setting a critical cluster among multiple nodes, selecting a primary message shared between the set critical clusters, and encrypting a message using a key generated to be valid for a preset period to enable communication between the critical clusters, wherein each of the critical clusters stores the primary message for the preset period according to a same key generation scheme to generate a block, and generates and possesses a new key based on the generated block and a currently used key, so that information about a previous message and a previous key is sequentially accumulated in the new key.
Klarman et al. (US PGPUB. # US 2019/0081779) discloses, a peer node in a blockchain distribution network includes a processor and a transceiver operatively coupled to the processor. The processor is configured to generate an encrypted test block. The encrypted test block is indistinguishable from an encrypted blockchain in the blockchain distribution network. The transceiver is configured to transmit the encrypted 
Waltermann et al. (US PGPUB. # US 2019/0306129) discloses, secure communication in a nondeterministic network, a processor determines a first communication path to a first destination node in a network of nodes organized as an undirected graph. The communication path is a spanning tree of path nodes of the undirected graph. The processor further encrypts a message to the first destination node with an encryption using a set of first encryption keys. In addition, the processor communicates the encrypted message over the path nodes of the first communication path. Each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at the first destination node with a subset of the set of first encryption keys. The subset of the set of first encryption keys are held by key holding nodes in communication with the first destination node.
Len L. Mizrah (US PGPUB. # US 2005/0050328) discloses, an interactive mutual authentication protocol, which does not allow shared secrets to pass through untrusted communication media, integrates an encryption key management system into the authentication protocol. The server provides ephemeral encryption keys in response to a request during a Session Random Key (SRK) initiation interval. SRK is provided for all sessions initiated in the SRK initiation interval. A set of ephemeral intermediate Data Random Keys (DRK) is associated with each request. A message carrying the SRK is sent to the requestor. A response from the requester includes a shared parameter 
Ondrej Zizka (US PGPUB. # US 2019/0238486) discloses, a method of the disclosure includes receiving, by a first node of a blockchain system of an enterprise service bus, a message transmitted by a second node of the blockchain system. The blockchain system may be configured to store a plurality of messages communicated via the enterprise service bus in a distributed ledger. The method also includes determining, by the first node, whether the first node should process the message. The method further includes processing, by the first node, the message in response to determining that the message should be processed by the first node. The method further includes updating the distributed ledger to indicate that the message has been processed by the first node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498